DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 8,942,269 (Kasugai). 
For claim 1, Kasugai teaches a method of producing a semiconductor device (fig. 1A/1B and 2), the method comprising: 
preparing a laminate that includes: 
a first semiconductor layer having a first conductivity type (fig. 1B, 102, col. 6, l. 12-13), 
a second semiconductor layer having a second conductivity type (fig. 1B, 108, col. 6, l. 25-30); and 
an active layer between the first semiconductor layer and the second semiconductor layer (fig. 1B, 104, col. 6, l. 15); 
forming a transparent conductive layer on the first semiconductor layer, wherein the transparent conductive layer comprises a transparent conductive material (fig. 1B, 109, col. 6, l. 31-36); 
forming a mask structure on the transparent conductive layer, wherein the mask structure is processed into a stripe shape (fig. 2(a) to 2(b) and col. 7, l, 49-58); 
and removing at least a part of the transparent conductive layer and the first semiconductor layer, based on the mask structure, as an etching mask fig. (2(a) to 2(b)).
For claim 2, Kasugai teaches the mask structure is formed of a dielectric (col. 7, l, 49-58, SiO2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,942,269 (Kasugai).
For claim 3, Kasugai teaches the forming the mask structure further includes forming a dielectric layer on the transparent conductive layer (col. 7, l. 45-50, SiO2 on ITO 109), wherein the dielectric layer is formed of the dielectric (col. 7, l. 49, SiO2); and using photolithography on the SiO2 dielectric layer and etching the dielectric layer (col.7, l. 50-52). Kasugai does not explicitly teach forming a photoresist on the dielectric layer, patterning the photoresist into the stripe shape, and etching the dielectric layer using the photoresist as the etching mask. However, the examiner takes official notice that these are well-known steps of the photolithography process and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such well-known photolithography steps in order to form the ridge of Kasugai. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,942,269 (Kasugai) in view of US 5,475,954 (Yang).
For claim 4, Kasugai does not teach the mask structure is formed of a metal. However, Yang teaches a mask for a semiconductor laser maybe be formed of metal (fig. 12-13, 33a and col. 3, l. 61-66). Using metal as the mask has the advantage of securing a maximum ohmic contact area (col. 4, l. 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the metal mask of Yang as a simple substitution for the dichroic mask of Kasugai as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative mask to form the ridge.  See MPEP 2143 I.B. Yang’s mask has the additional advantage of securing a maximum ohmic contact area.
For claim 5, Yang further teaches the forming the mask structure further includes forming a photoresist (figure 9, 39) on the layer to be patterned (fig. 9, 27 and 28; note the layer to be patterned in the combination is the transparent conductive layer of Kasugai, fig. 1B, 109), patterning the photoresist into a shape having a stripe-shaped opening (fig. 10), forming a metal layer on the transparent conductive layer and the photoresist (fig. 11, 33a and 33b, col. 3, l. 37-39), and removing the photo resist and the metal layer formed on the photoresist (fig. 12, 39-43).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,942,269 (Kasugai) in view of US 5,475,954 (Yang) and further in view of US 2002/0064199 (Takei).
For claim 6, Yang teaches the forming the mask structure further includes forming a metal layer (fig. 11, 33a) on the layer to be patterned (fig. 9, 27 and 28; note the layer to be patterned in the combination is the transparent conductive layer of Kasugai, fig. 1B, 109).
The combination does not teach layer 33a is patterned by forming a photoresist on the metal, patterning the photoresist into the stripe shape, and etching the metal layer using the photoresist as the etching mask.
However, Takei teaches a metal strips may be patterned by forming a photoresist on the metal, patterning the photoresist into the stripe shape, and etching the metal layer using the photoresist as the etching mask ([0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Takei in order to form the metal mask of the previous combination as a simple substitution for the method of Yang as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative method to form a metal mask.  See MPEP 2143 I.B.
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 7 and 8, Kasugai represents the closest prior art as described in the rejection of claim 1 above. While Kasugai includes a pad electrode, there is no clear suggestion or motivation to modify the method to include forming an intermediate layer  wherein constituent elements of the pad electrode or metal layer and transparent conductive layer are fused in the intermediate layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828